Ethridge, J.
Appellant was convicted of grand larceny and was sentenced to serve three years in the State penitentiary. On this appeal he argues that the trial court erred in overruling his motion for a second continuance, because *3of the absence for sickness of a witness in his behalf. The witness resided in Forrest County where the case was tried. We think that this proposition is controlled by the rule concerning continuances which was first set forth in Mississippi in Lamar v. State, 63 Miss. 265 (1885), with reference to the necessity for preservation of this point in a motion for new trial with affidavit of the absent witness or evidence as to why her affidavit could not be obtained. See Clanton v. State, 51 So. 2d 577 (Miss. 1951); Pass v. State, 209 Miss. 744, 48 So. 2d 362 (1950); Bolin v. State, 209 Miss. 866, 48 So. 2d 581 (1950); Bone v. State, 207 Miss. 20, 41 So. 2d 347 (1949); Parker v. State, 201 Miss. 579, 29 So. 2d 910 (1947); Wingo, Mississippi Criminal Law and Procedure (1951), Sec. 151.
Affirmed.
Robercls, P. J., Alexander, Lee, and Kyle, JJ., concur.